DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112, second paragraph rejection of Claims 7 – 8, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 9, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claims 1 and 4 — 16 as being unpatentable over
Tsukamoto et al (U.S. Patent No. 6,063,462), of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A second layer comprising an ethylene – vinyl acetate copolymer and a separate olefin – based polymer coupling agent is not disclosed in the original specification.



Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1, 4 and 6 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Tsukamoto et al (U.S. Patent No. 6,063,462) in view of Kelch et al (U.S. Patent No. 5,254,401) and Sakagami et al (U.S. Patent Application Publication No. 2012/0187672 A1).
With regard to Claims 1, 4 and 9, Tsukamoto et al disclose a packaging material (having
package strength; column 5, lines 12 — 20) comprising a first layer formed from ‘NY — 2’ having a thickness of 10 m and a second layer formed from ‘M — EVA’ having a thickness of m in an example (column 13, lines 17 — 30); “NY — 2’ is polyamide and ‘M — EVA’ is formed from ethylene vinyl acetate copolymer having a second polar monomer that is acrylic acid (the polyamide is nylon; column 10, lines 15 — 45); blending of polyamide with thermoplastic polyurethane is disclosed (column 8, lines 21 — 28); the ethylene vinyl acetate copolymer is between two layers and is therefore a coupling agent, and the total thickness of the packaging material is 58 m (column 13, lines 17 — 30); the ethylene vinyl acetate copolymer is an adhesive that is blended with an ethylene – ethyl acrylate copolymer that is also an adhesive (column 7, lines 40 – 45), and that is therefore an olefin – based polymer coupling agent; the claimed aspect of ‘heat activated’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. Tsukamoto et al also do not disclose a first layer having a thickness of between 20 m and 400 m. However, the total thickness of the packaging material is 10 — 120 m (column 9, lines 3 — 14). It would have been obvious for one of ordinary skill in the art to provide for a thickness of between 20 m and 400 m, as the thickness of 10 m is disclosed in an example and a total thickness of 10 — 120 m is disclosed. Tsukamoto et al fail to disclose a layer having the claimed Shore A hardness. However, Sakagami et al disclose that a resin having a Shore A hardness of 85 is considered to be flexible (paragraph 0032).  It would have been obvious for one of ordinary skill in the art to provide the claimed Shore A hardness, in order to provide flexibility as taught by Sakagami et al.
Tsukamoto et al also fail to disclose a polyurethane ether.
Kelch et al teach the use of polyurethane ether (column 5, lines 54 — 60) in packaging, for the purpose of obtaining packaging in bulk of perishable goods (column 1, lines 5 — 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for

et al.
With regard to Claim 5, the amount of vinyl acetate is 20 — 5 wt% (column 5, lines 36 — 38). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 6, it is not disclosed by Tsukamoto et al that maleic anhydride is
required. It therefore would have been obvious for one of ordinary skill in the art to provide for
the clamed amount of maleic anhydride.
With regard to Claims 7 — 8, alternatively, as stated above, the second layer is an adhesive layer, comprising a blend of thermoplastic polyurethane and ethylene — vinyl acetate modified with maleic anhydride (column 7, lines 34 — 50). The claimed ratio is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for the claimed ratio, as a blend of thermoplastic polyurethane and ethylene — vinyl acetate modified with maleic anhydride is disclosed.
With regard to Claim 10, anti — blocking agents are not required by Tsukamoto et al. It would have been obvious for one of ordinary skill in the art to provide for no anti — blocking
agents, as no anti — blocking agents are required.
With regard to Claims 11 — 12, co — extrusion is disclosed (column 8, lines 21 — 25).
However, the claimed aspect of “co — extrusion’ is a product — by — process limitation.
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even
though the prior art product was made by a different process. MPEP 2113.

(column 13, lines 55 — 65).
With regard to Claims 14 and 16, a tray is disclosed (column 9, line 13) and deep
drawing is also disclosed (column 18, line 21). However, the claimed aspect of ‘thermoformed’
is a product — by — process limitation. Therefore, if the product in the claim is the same as the
prior art, the claim is unpatentable even though the prior art product was made by a different
process. MPEP 2113.
With regard to Claim 15, a sealable layer that is a polyethylene is disclosed in an example
(MePe — 4; column 11, lines 12 — 35). The packaging material is therefore structurally identical to a packaging material laminated to polyethylene by thermo — lamination.


9. 	Claims 21 — 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Tsukamoto et al (U.S. Patent No. 6,063,462) in view of Kelch et al (U.S. Patent No. 5,254,401) and Sakagami et al (U.S. Patent Application Publication No. 2012/0187672 A1) and further in view of Nelson (U.S. Patent No. 9,446,874 B2)
Tsukamoto et al, Kelch et al and Sakagami et al disclose a packaging material as discussed above. Tsukamoto et al, Kelch et al and Sakagami et al fail to disclose a sharp, abrasive article within.
Nelson teaches packaging comprising a sharp, abrasive article within, for the purpose of
piercing the surface (internal chamber containing a piercing nozzle; column 15, lines 22 — 32).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
sharp, abrasive article within in order to pierce the surface as taught by Nelson.

10.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, 35 U.S.C. 112, second paragraph rejection of Claims 7 – 8, 35 U.S.C. 112, second paragraph rejection of Claim 9 and 35 U.S.C. 103(a) rejection of Claims 1 and 4 — 16 as being unpatentable over Tsukamoto et al (U.S. Patent No. 6,063,462), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
However, Applicant argues, on page 6 of the remarks dated August 17, 2021, that Claim 1 has been amended to clarify that the olefin – based polymer coupling agent is heat – activated. This is not persuasive because the only disclosures of the olefin – based polymer coupling agent in the instant specification, for example paragraph 0019, state that it is the claimed ethylene – vinyl alcohol copolymer. The amendment therefore constitutes new matter. Alternatively, it is unclear what the olefin – based polymer coupling agent is, chemically, if it is not the claimed ethylene – vinyl alcohol copolymer.
Applicant also argues, on page 8, that  amended Claim 1 is not a product – by – process claim. This is not persuasive because the previous Action only states that the claimed aspect of ‘heat – activated’ is a product – by – process.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782